Illinois Official Reports

                                           Appellate Court



                             People v. Thompson, 2014 IL App (5th) 120079




Appellate Court               THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                       JEREMY R. THOMPSON, Defendant-Appellant.


District & No.                Fifth District
                              Docket No. 5-12-0079


Filed                         April 25, 2014
Modified upon
denial of rehearing           November 18, 2014


Held                          Defendant’s convictions for illegal procurement of anhydrous
(Note: This syllabus          ammonia and tampering with equipment in violation of the
constitutes no part of the    Methamphetamine Control and Community Protection Act based on
opinion of the court but      the identification testimony of several witnesses, including police
has been prepared by the      officers, arising from a surveillance video and a still image derived
Reporter of Decisions         from the video were reversed and the cause was remanded, since the
for the convenience of        prosecution failed to follow the Illinois Appellate Court’s decision in
the reader.)                  Starks, which sets forth the standards for the admission of such
                              identification testimony, most of the witnesses had had prior dealings
                              with defendant, the testimony about the video camera was improper to
                              the extent that it described how the camera was installed with the
                              intention of capturing a thief, and in the end, the jury was invited to
                              base its verdict on the propriety of the investigation, rather than the
                              adequacy of the proof of the crime.



Decision Under                Appeal from the Circuit Court of Hamilton County, No. 11-CF-50; the
Review                        Hon. David K. Frankland, Judge, presiding.


Judgment                      Reversed and remanded.
     Counsel on               Michael J. Pelletier, Ellen J. Curry, and Lawrence J. O’Neill, all of
     Appeal                   State Appellate Defender’s Office, of Mt. Vernon, for appellant.

                              Justin Hood, State’s Attorney, of McLeansboro (Patrick Delfino,
                              Stephen E. Norris, and Sharon Shanahan, all of State’s Attorneys
                              Appellate Prosecutor’s Office, of counsel), for the People.




     Panel                    JUSTICE GOLDENHERSH delivered the judgment of the court, with
                              opinion.
                              Justices Spomer and Cates concurred in the judgment and opinion.




                                               OPINION

¶1         Defendant, Jeremy R. Thompson, was charged in the circuit court of Hamilton County
       with illegal procurement of anhydrous ammonia and tampering with equipment in violation
       of the Methamphetamine Control and Community Protection Act (720 ILCS 646/25 (West
       2010)). After trial, a jury found defendant guilty on both counts and the court entered
       judgment on the verdict. On appeal, defendant raises issues as to whether he was denied a
       fair trial by the trial court admitting lay opinion testimony identifying him from surveillance
       recordings.
¶2         We reverse and remand.

¶3                                               FACTS
¶4         Prior to trial, defendant filed a motion in limine regarding the admissibility of witness
       opinions. Defendant asserted that the State’s anticipated use of witnesses to testify that they
       believed defendant was shown on surveillance recordings would be an opinion as to ultimate
       fact that would invade the province of the jury. The trial court denied the motion.

¶5                                          Deputy Jason Stewart
¶6         At trial, the first witness called by the State was Deputy Jason Stewart of the Hamilton
       County sheriff’s department. Deputy Stewart described how anhydrous ammonia was used in
       the production of methamphetamine and how it was often stolen from local farm supplies. In
       June 2011, Deputy Stewart personally oversaw the installation and maintenance of a
       surveillance camera at Hamson Ag in Dahlgren.
¶7         On the morning of July 21, 2011, Deputy Stewart was dispatched to Hamson Ag. Upon
       seeing that three tanks had their caps removed, Deputy Stewart reviewed and copied
       recordings made by a surveillance camera trained on the tanks in case of theft. The sensor for
       the camera was initially tripped at 6:26 a.m. Deputy Stewart described the actions of a white
       male in the surveillance video. Deputy Stewart described the physical appearance of the man

                                                  -2-
       with a bald spot, large forehead, and receding hairline, wearing a gray cut-off tee shirt and
       baggy pants. Stewart described how the man was carrying a five-gallon bucket and a green
       soda bottle with a clear hose attached. Stewart testified that, based on his training and
       experience, a soda bottle attached to a hose is commonly used to steal anhydrous ammonia.
¶8         Deputy Stewart did not recognize the white male, but he circulated the video through his
       department and gave a copy to Chief Deputy Will Sandusky, a member of the Illinois State
       Police Drug Task Force, to distribute throughout other counties and agencies.

¶9                                         Officer Brian Huff
¶ 10       Officer Brian Huff of the Mt. Vernon police department saw a still image derived from
       the surveillance video at the roll call table. Over defendant’s objection, Huff stated that he
       recognized the person in the image as defendant and identified defendant in the courtroom.
       Huff agreed with the prosecutor that the image was somewhat blurry, but Huff recognized
       defendant because he “had previous dealings with him.” Huff testified that in the background
       there were anhydrous ammonia tanks and a bucket and a tube typically used to procure
       anhydrous. Huff notified his supervisor that he recognized the person in the video as
       defendant.

¶ 11                                      Officer Kevin Jackson
¶ 12       Officer Kevin Jackson of the narcotics division of the Mt. Vernon police department
       testified that he assisted the Hamilton County sheriff’s department on the case. Jackson stated
       Hamilton County had provided a video to his supervisor, who then circulated a still-image
       photo to the patrol division. When asked to describe the still image as an exhibit, Jackson
       stated that it was defendant carrying a five-gallon bucket with a plastic tube attached to what
       looked like a soda bottle.
¶ 13       When asked if he was able to identify who was depicted when the still image was first
       shown to him, Officer Jackson responded: “At the time, no. I knew it resembled [defendant],
       but the video–the picture that I had was a black and white picture. And it had been–looked
       like it had been Xeroxed or faxed.” When asked if he was able to subsequently determine
       who was depicted, Officer Jackson replied that after looking at the video, he was “able to
       positively identify the person to be [defendant].” Over defendant’s objection, Officer Jackson
       identified defendant in open court. On cross-examination, Jackson testified that he had not
       viewed the video until a week before trial.

¶ 14                                           Jessica Joslin
¶ 15       Officer Jackson stated that within a week of receiving the still image, he showed it to
       Jessica Joslin. Apparently, Officer Jackson showed Joslin a color copy of the distilled image
       Officer Huff reviewed at the roll call table. Both copies of the distilled image were submitted
       to the jury as exhibits. Joslin testified that when Jackson showed her the still image, she
       believed it was a person she knew by the name “Jeremy.” Joslin stated she had never carried
       on a conversation with “Jeremy,” but had “seen him sleeping on a front porch one time.” On
       cross-examination, Joslin admitted that when she saw “Jeremy,” she herself was strung out
       on methamphetamine. Joslin also admitted that her husband had charges pending against him


                                                  -3-
       for tampering with anhydrous ammonia.

¶ 16                                   Chief Deputy Will Sandusky
¶ 17       On August 17, 2011, Chief Deputy Sandusky interviewed defendant. Before addressing
       his interview of defendant, Sandusky was asked about his initial involvement with the case
       and whether he witnessed a video. Sandusky testified that he watched the recording, but “did
       not immediately recognize the subject in the video.” Sandusky testified that he began his
       interview by telling defendant that “he had been caught on surveillance stealing anhydrous
       ammonia.” Sandusky then described the importance of a printout of a still image from the
       surveillance video:
                    “Q. [Attorney for State:] Okay. And why was this photo significant to [defendant]
               after you told him that you had reportedly caught him on video?
                    A. After I informed [defendant] that he had been caught on surveillance video, he
               asked that he could–wanted to know if he could see the evidence. I showed him the
               still image. And he looked at it for several seconds and said, I wish this wasn’t me–or
               I wish I could say this wasn’t me. But it is.”
¶ 18       Defendant also stated that the photo was “pretty cool” and wanted a copy. According to
       Sandusky, defendant admitted that he had been manufacturing methamphetamine for several
       months and had stolen approximately two gallons of anhydrous ammonia from Hamson Ag
       on four or five different occasions. Sandusky stated that as they were leaving the interview
       room, defendant stated that it was not really him in the video as he had been in custody in
       Johnson County. Sandusky stated that his inquiry revealed that defendant had been released
       from custody in Johnson County on July 18.
¶ 19       As part of closing argument, the prosecution stated: “You saw the photograph of the
       defendant. You had several officers identify the defendant that had prior dealings with him.”
¶ 20       The jury returned a verdict of guilty on both counts. The court entered judgment on the
       verdict and defendant was sentenced to 18 years’ imprisonment. Defendant appeals.

¶ 21                                             ANALYSIS
¶ 22                                     I. Identification Testimony
¶ 23       At trial, several police officers and an apparent informant testified that defendant was the
       one pictured in surveillance. The State contends that this testimony was an appropriate lay
       opinion on identity. Considered separately, none of the witnesses met the standards for
       identification testimony. None of these witnesses aided the jurors’ own identification of who
       was depicted in the surveillance. Considered collectively, the identification testimony
       encroached on the function of the jury to such an extent that no confidence can rest in the
       verdict.
¶ 24       Illinois has long allowed identification testimony by witnesses who did not personally
       observe events depicted in a video recording. People v. Starks, 119 Ill. App. 3d 21, 25, 456
       N.E.2d 262, 265 (1983); see People v. Owens, 394 Ill. App. 3d 147, 154, 914 N.E.2d 1280,
       1286 (2009); People v. Sykes, 2012 IL App (4th) 111110, ¶ 35, 972 N.E.2d 1272. In
       establishing the standard for admission of such testimony, Illinois looked to the Federal
       Rules of Evidence and procedures adopted by other jurisdictions. Starks, 119 Ill. App. 3d at
       25, 456 N.E.2d at 265; Fed. R. Evid. 701 (eff. Jan. 1, 2011). Subsequently, Illinois adopted

                                                  -4-
       its own rules. The procedure for evaluating identification testimony first established by
       Starks is consistent with Illinois Rule of Evidence 701. Ill. R. Evid. 701 (eff. Jan. 1, 2011)
       (opinion testimony by lay witnesses); see also Ill. R. Evid. 704 (eff. Jan. 1, 2011) (opinion on
       ultimate issue). Starks provides the framework for our decision.
¶ 25        In Starks, two inmates were convicted of felonies after participating in a prison riot.
       Cameras monitored the area where the riot occurred. At trial, correctional officers identified
       the defendants as among those shown on the video. Starks, 119 Ill. App. 3d at 24, 456 N.E.2d
       at 264.
¶ 26        Starks rejected the claim that the guards rendered expert opinions. Starks first looked to
       federal cases interpreting Federal Rule of Evidence 701. Starks noted that federal courts had
       found identification testimony met the standards of Rule 701 when the defendant’s
       appearance had changed between the offense and the trial. Starks, 119 Ill. App. 3d at 25, 456
       N.E.2d at 265. The federal courts had concluded that the admission of such testimony was
       not an error of constitutional dimensions. Starks, 119 Ill. App. 3d at 25, 456 N.E.2d at 265
       (citing United States v. Calhoun, 544 F.2d 291 (6th Cir. 1976), and United States v. Butcher,
       557 F.2d 666 (9th Cir. 1977)). Starks then looked to the California courts. In California,
       identification testimony had been seen as an appropriate aid to the trier of fact in instances
       where the surveillance did not render a clear depiction. Starks, 119 Ill. App. 3d at 25-26, 456
       N.E.2d at 265 (quoting People v. Mixon, 180 Cal. Rptr. 772 (Cal. Ct. App. 1982) (nose, chin,
       and cheek betrayed identity despite cap being pulled below ears), and citing People v. Perry,
       131 Cal. Rptr. 629 (Cal. Ct. App. 1976) (defendant shaved mustache)).
¶ 27        Starks found that the guards’ testimony was a proper aid for explaining an unclear
       depiction. It noted that the record did not indicate the defendants had changed appearances
       before trial. Starks, 119 Ill. App. 3d at 26, 456 N.E.2d at 265-66 (citing United States v.
       Jackson, 688 F.2d 1121, 1126 (7th Cir. 1982) (“defendant did, in fact, alter his appearance
       somewhat, by cutting his hair and shaving his mustache, during the brief period of just over
       one month”)). Nonetheless, Starks noted that the surveillance was in the form of a video, and
       not just a photograph, and that the identified subjects were in the background of the
       surveillance. Starks, 119 Ill. App. 3d at 26, 456 N.E.2d at 266; see also United States v.
       White, 639 F.3d 331, 336 (7th Cir. 2011) (surveillance video was not of best quality and
       perpetrator was concealed by his attire). Starks concluded that the guards’ testimony was a
       proper aid to the jury because they were more “familiar with the defendants’ mannerisms and
       body movements.” Starks, 119 Ill. App. 3d at 26, 456 N.E.2d at 266.
¶ 28        If Starks is read as a set of instructions on how to develop identification testimony, the
       prosecution failed to follow these instructions. Starks allows a witness familiar with a
       defendant to aid the jury if the offering party can demonstrate how the witness was better
       able to discern who was depicted in the surveillance. See Ill. R. Evid. 701 (eff. Jan. 1, 2011)
       (opinion testimony by lay witnesses). The record here contains no such foundation. The
       identification testimony consists of bare conclusions. None of the witnesses suggested how
       they were better able than the jury to discern who was depicted. None testified that
       defendant’s appearance had changed. None testified that they identified defendant’s
       mannerisms, clothing, or body language. Nor can this court glean from the record any reason
       why any of these witnesses were better able than the jury to identify who was depicted in the
       video.


                                                  -5-
¶ 29       For appellate review, Starks establishes a two-part test. Starks, 119 Ill. App. 3d at 25, 456
       N.E.2d at 265; see People v. Owens, 394 Ill. App. 3d 147, 154, 914 N.E.2d 1280, 1286
       (2009); People v. Sykes, 2012 IL App (4th) 111110, ¶ 35, 972 N.E.2d 1272. First, the witness
       must have been familiar with the defendant prior to the offense. Starks, 119 Ill. App. 3d at
       25, 456 N.E.2d at 265. Second, the testimony must aid in resolving the issue of identification
       without invading the duties of the trier of fact. In discussing how testimony could be a proper
       aid in identification without invading the province of the fact finder, Starks discussed two
       types of situations. Starks, 119 Ill. App. 3d at 25, 456 N.E.2d at 265. The first type of
       situation is where a defendant’s appearance has changed between the time of the recording
       and date of trial. The second category is where the video is an unclear or limited depiction.
¶ 30       Starks’ interpretation of the Federal Rules of Evidence is consistent with the subsequently
       enacted Illinois rules. Illinois Rule of Evidence 701 allows a lay opinion if it is based on a
       witness’s perception and is helpful to a determination of a fact in issue without invading the
       province of the jury. Ill. R. Evid. 701 (eff. Jan. 1, 2011). Similarly, Rule 704 has been
       interpreted to permit opinion testimony on an ultimate issue only in instances where it is of
       assistance to the trier of fact. Ill. R. Evid. 704 (eff. Jan. 1, 2011); Sykes, 2012 IL App (4th)
       111110, ¶ 35, 972 N.E.2d 1272. In other words, Rule 704 “ ‘excludes opinion testimony of a
       lay witness “wherever inferences and conclusions can be drawn by the jury as well as by the
       witness ***.” ’ ” Sykes, 2012 IL App (4th) 111110, ¶ 36, 972 N.E.2d 1272 (quoting
       Freeding-Skokie Roll-Off Service, Inc. v. Hamilton, 108 Ill. 2d 217, 221, 483 N.E.2d 524, 526
       (1985), quoting 7 John H. Wigmore, Evidence § 1917, at 10 (Chadbourn rev. ed. 1978)).
¶ 31       Starks answers the focus of the briefs on appeal. At trial, four witnesses identified
       defendant as the person depicted in surveillance. The primary justification for admission
       asserted by the State is that this testimony is a direct aid to identification.
¶ 32       Each witness met the first test of Starks by being familiar with the defendant prior to the
       offense. These witnesses either directly testified to prior dealings with defendant or indirectly
       insinuated familiarity.
¶ 33       Nonetheless, none of the witnesses fit in either of the categories laid out in the second
       step of Starks. None of the witnesses had a better perspective than the jury to interpret the
       surveillance. None of the witnesses even alluded to the first category of defendant’s
       appearance having changed before trial. The State’s assertion of such a change of appearance
       is not documented by the record and is purely speculative.
¶ 34       This leaves the type of situation exemplified by Starks. In Starks, the testimony served
       the utility of helping describe an unclear depiction. Starks concluded the guards were in a
       better position to compare the prisoners to the body language of the persons depicted in the
       background of the video. Starks, 119 Ill. App. 3d at 26, 456 N.E.2d at 266. Starks informs
       courts to evaluate each witness according to the form of recording they are deciphering in
       front of the jury. In this case, the jury and witnesses were presented with two different
       depictions–a still image derived from the video and the video itself.
¶ 35       The record substantiates the premise that the still image was an unclear depiction. Officer
       Huff testified that the still image was “somewhat blurry,” but the most exacting testimony on
       the clarity of the still image came from Officer Jackson. Officer Jackson, however, did not
       identify defendant from a still image. Officer Jackson testified that he thought the character
       in the black-and-white still picture that was apparently faxed to his department resembled


                                                   -6-
       defendant, but when he looked at the video the week before trial, he was able to positively
       identify defendant.
¶ 36        Two witnesses identified defendant to the jury off a still image. Despite the presentation
       of the video to the jury, both Joslin and Officer Huff stated they recognized defendant in a
       distilled still image.
¶ 37        Under Starks, their identification testimony would have been of questionable value even
       if the still image had been the only recording available to the jury. Starks views photographs
       and videos differently. Starks illustrated how an unclear depiction in a video revealed body
       language and mannerisms familiar to the witnesses, but suggested that no such information
       could be gleaned from a still photograph. Starks, 119 Ill. App. 3d at 26, 456 N.E.2d at 266.
       None of the witnesses described any particular features or aspects of defendant that would
       serve the demands for a proper aid to interpreting an unclear depiction. Indeed, any claim
       that either Joslin or Officer Huff recognized defendant from his body language or
       mannerisms is belied by their identification off a still image.
¶ 38        In any event, the jury was able to compare both the video and the distilled image against
       defendant who was present in court. There is no reason to assume that Joslin or Officer Huff
       could make a more informed assessment of who was depicted in the surveillance than the
       jury itself. Indeed, as the jury had the original moving video in front of it, the jurors were in a
       position superior to these two witnesses.
¶ 39        The record strongly argues that the video was a clear depiction that the jury would need
       no help in deciphering. Unlike Starks, nothing indicates that the suspect was in the
       background of the video or the depiction is unclear. Nor is this a case in which an uncertain
       depiction can be imputed from a silent record. The record speaks to the clarity of the
       depiction. Foundation for the video was laid through the testimony of Deputy Stewart.
       Deputy Stewart described how the camera was installed with an eye on capturing images of a
       thief. Deputy Stewart left no doubt that the video captured the suspect in exacting detail,
       from the suspect’s gray cut-off tee shirt and baggy pants up to his bald spot and large
       forehead.
¶ 40        Applying Starks, the testimony interpreting the identity of who was depicted in the video
       was improper. Again, Starks would allow witnesses to identify a defendant from a recorded
       image if his appearance had changed or the image was unclear. Starks found that in such
       instances, the identifications were an aid to the jury. On the other hand, if the standards of
       Starks are not met, such an opinion would serve no utility and the province of the jury is
       invaded. Starks, 119 Ill. App. 3d at 26, 456 N.E.2d at 266.
¶ 41        Nonetheless, two additional law enforcement officials informed the jury that they
       recognized defendant in the video. Officer Jackson directly declared his personal conviction
       that defendant was the person depicted in the video. His testimony, as with the other
       witnesses, does not reveal how he came to his conclusion, nor did he describe any particular
       feature of defendant that he discerned. Moreover, Officer Jackson’s testimony as a whole
       counters any claim that the video presented an unclear depiction to the jury. Despite the lack
       of any expressed discernment, Officer Jackson testified the clarity of the video was superior
       to that of the “Xeroxed or faxed” still image. In the end, Officer Jackson did not view the
       video until one week before his testimony, after defendant had been identified as a suspect
       and in apparent anticipation of trial. This testimony relayed Officer Jackson’s comfort with


                                                    -7-
       viewing defendant as a suspect, but nothing indicates that he had a better perspective to
       identify who was in the video than the jurors.
¶ 42        One other witness alluded to his personal recognition of defendant in the video. Similar
       to Officer Jackson, Chief Deputy Sandusky did not reach a conclusion about the surveilled
       individual until after defendant was identified as a suspect. Sandusky was asked if he had the
       opportunity to “witness a video” in the days after the offense. Instead of testifying that he
       contacted other departments because he did not know who was depicted, Sandusky
       responded that he “did not immediately recognize the subject in the video.” This lack of
       immediate recognition implies an ultimate recognition. Furthermore, given the context of the
       prior familiarity of other law enforcement officers, Chief Deputy Sandusky’s ultimate
       recognition alludes to a prior acquaintance with defendant.
¶ 43        In closing argument, the prosecution asserted that “several officers” had identified
       defendant from their prior dealings. Although defendant points out the prosecutor’s closing
       comment, on appeal defendant does not argue directly to Chief Deputy Sandusky’s
       insinuated opinion. Still, Sandusky’s comment indicated that he was one of the several
       officers who had prior dealings with defendant. Likewise, Chief Deputy Sandusky’s
       testimony bolstered a string of witnesses who identified the person in the surveillance as
       defendant, despite none of these witnesses being in a better position to interpret the video
       than the jurors. This court cannot ignore the insinuated interpretation of the video nor the
       allusion to defendant’s character.
¶ 44        The record strongly suggests that the trial court never considered whether any of the
       witnesses met the second part of Starks. This leads to the more plausible explanation for the
       trial court’s allowance of this unduly prejudicial testimony–the testimony was directed at
       police procedure. Unfortunately, the record does not justify the cumulative testimony.

¶ 45                                        II. Police Procedure
¶ 46       In general, the consequential steps of an investigation are relevant to explaining the
       State’s case to a jury. People v. Johnson, 116 Ill. 2d 13, 24, 506 N.E.2d 563, 568 (1987). In
       particular, the State must be allowed to explain why a previously unidentified defendant
       became a suspect. People v. Byrd, 43 Ill. App. 3d 735, 742, 357 N.E.2d 174, 179 (1976).
       Silence as to this point would leave open the question of why, of all the people in the world,
       the police arrested defendant. People v. Gonzalez, 379 Ill. App. 3d 941, 950, 884 N.E.2d 228,
       236 (2008). This would invite speculation and baseless innuendo that the investigation lacked
       rigor. Byrd, 43 Ill. App. 3d at 742, 357 N.E.2d at 179.
¶ 47       The record presents a series of dots that suggests a timeline for the investigation. Officer
       Huff informed his supervisors that he believed defendant was depicted in the surveillance.
       Thus, Officer Huff’s testimony was relevant to explaining the investigation and was
       permissible in order to counter any claim by defendant that he was unfairly considered a
       suspect.
¶ 48       Joslin, an apparent informant, also identified defendant before he was brought in for an
       interview. If the only other witness identifying defendant had been Joslin, the admission of
       her testimony would have been questionable. The relevance of her role in the investigation
       appears limited in light of Officer Huff’s already making defendant a suspect. In contrast, the
       potential for prejudice from presenting her identification testimony was greater because of its


                                                  -8-
       cumulative nature. Moreover, her apparent status as an informant alludes to the social circles
       occupied by defendant. Although this determination would have rested in the discretion of
       the trial court, the record gives no indication that her relevance to the investigation or the
       potential for prejudice was weighed. In any event, a scenario in which both Joslin and Officer
       Huff, and only the two of them, identified defendant is merely hypothetical.
¶ 49       The State presented a parade of law enforcement officers identifying defendant as the one
       depicted in the surveillance. After Officer Huff and Joslin had identified defendant as a
       suspect, Officer Jackson and Chief Deputy Sandusky came to believe the image in the video
       was defendant. Their review of the video displayed a comfort level with proceeding with the
       investigation. However, this testimony does not explain how defendant became a suspect.
       Defendant had already been identified as the suspect by the time either of these officers made
       the identification they relayed to the jury. See, cf., Byrd, 43 Ill. App. 3d at 742, 357 N.E.2d at
       179. Relaying Officer Jackson’s and Chief Deputy Sandusky’s comfort with proceeding with
       the investigation after viewing the video did not assist the jury’s understanding of the steps of
       the investigation or how defendant became the suspect. Instead, this simply conveyed the
       officers’ personal opinions. The personal convictions of these officers were irrelevant and
       highly prejudicial.

¶ 50                                   III. The Province of the Jury
¶ 51       Even if each witness had offered a proper lay opinion, offering cumulative identification
       testimony would have run the risk of prejudice. Under any circumstance, having several
       witnesses interpret a video runs the risk of supplanting the function of the jury. Starks
       recognized this potential. Starks cautioned: “Trial judges should limit the amount of such
       cumulative evidence.” Starks, 119 Ill. App. 3d at 27, 456 N.E.2d at 266.
¶ 52       In this case, the identifications painted multiple layers of prejudice on the images
       presented to the jury. On one level, by meeting the first test of Starks and establishing a prior
       familiarity with defendant, the law enforcement officers and apparent informant insinuated
       defendant was a dissolute character. On another level, by failing to satisfy the second test of
       Starks, each of these witnesses invaded the province of the jury. Repeating these bare
       conclusions as to who was depicted in the surveillance compounded the error and leaves this
       court with no confidence that the jury based the verdict on its own unfiltered interpretation of
       the evidence.
¶ 53       The first layer of prejudice, stemming from defendant’s familiarity to law enforcement
       officials, was not present in Starks. Starks began by noting that the jury was already fully
       aware that the prisoners were convicted criminals. Starks, 119 Ill. App. 3d at 26, 456 N.E.2d
       at 265. Thus, Starks did not have to weigh otherwise instructive testimony against this risk of
       prejudice.
¶ 54       In contrast, the witnesses in this case conveyed a prejudicial message about defendant’s
       character to the jury. The mere suggestion of prior police acquaintance is susceptible to
       prejudicial implication. People v. Eghan, 344 Ill. App. 3d 301, 313, 799 N.E.2d 1026, 1036
       (2003) (officers called the defendant by first name during arrest); People v. Bryant, 113 Ill.
       2d 497, 514, 499 N.E.2d 413, 421 (1986) (improper to elicit testimony that a police officer
       yelled the defendant’s name in pursuit). Moreover, the context of comments can indicate that
       a defendant had issues with substance abuse. See People v. Carter, 297 Ill. App. 3d 1028,


                                                   -9-
       1035-36, 697 N.E.2d 895, 900 (1998) (plain error when two narcotics officers allude to
       familiarity with the defendant).
¶ 55        This is not a case where the insinuation is vague or the impact miniscule. See, e.g.,
       People v. Adkins, 239 Ill. 2d 1, 28-29, 940 N.E.2d 11, 27-28 (2010) (impact of police
       recognition miniscule as the defendant relied on his status as skilled burglar for defense
       against charge of murder). In this case, the implication of defendant’s bad character was
       repeated and, at times, direct. Three law enforcement officers insinuated that they were
       familiar with defendant, with Officer Huff going so far as to say he had “previous dealings”
       with defendant. This was in addition to the hazy cloud of drug use implied by the informant
       Joslin.
¶ 56        The most cogent reading of the record suggests no underhanded, improper motive on the
       part of the prosecution. Nonetheless, the prejudice of having not one, but several, law
       enforcement officers and an apparent informant allude to their prior dealings with a person
       charged with a drug-related theft is unmistakable and profound.
¶ 57        The prejudice, however, is not limited to a disparagement of defendant’s character.
       Although no one was in a better position to interpret who was in the video than the jurors, the
       good character of the officers was placed before the jury. This mixed their functions as
       officers with their role as witnesses. Naturally, after defendant was under investigation, these
       officers would have asked themselves if they believed it was defendant in the video. This is
       certainly good police work, but undoubtedly their subjective beliefs during the course of
       investigation were not an aid to identification at trial, as required by Starks, nor to explaining
       the consequential steps of their work, as allowed by Byrd.
¶ 58        The inherent unreliability of the verdict stems from the error of conducting the trial as a
       display of the subjective aspects of the police investigation. The visual images presented at
       trial were colored by the unanimous conclusion of witnesses who, though in a position of
       authority, had no better vantage point than the jury to compare defendant to the video.
       Although not helpful in explaining the course of the investigation, by introducing these
       opinions in the context of the investigation, the jury was invited to base its verdict on the
       propriety of the investigation instead of the adequacy of the proof of the crime. The jurors
       were faced with more than a challenge of forming their own interpretation of the video; in
       order to reach a verdict of not guilty, the jurors would have needed to interpret the
       surveillance contrary to the investigating officers.
¶ 59        A conviction based upon video surveillance would seem unassailable to doubt.
       Unfortunately, the parade of witnesses issuing conclusions about who was depicted tainted
       the jury’s interpretation and makes other evidence inconsequential. The State contends that
       even if the testimony was improper, other evidence supports conviction, including
       incriminating statements by defendant and physical evidence from the scene. Given the
       singular role of surveillance, a conviction obtained after several witnesses improperly opined
       on its contents cannot be trusted. The introduction of these multiple, concurring witnesses
       pointing to defendant would have erased any reasonable doubt the jurors might otherwise
       have held. Moreover, the jurors understood that the officers had prior dealings with this
       suspect. No confidence can be placed in the verdict.
¶ 60        Mindful of the potential of an overly broad interpretation of this opinion, two related
       points need to be clarified. First, this opinion should not be read as handcuffing a
       prosecutor’s ability to present witnesses that meet the minimal standards of Starks. Again,

                                                   - 10 -
       the jury was presented with multiple bare conclusions with no indication that any of these
       witnesses would have been better able to interpret the surveillance than the jurors themselves.
       The failure of the prosecution to follow the standards of Starks, and to do so with numerous
       witnesses, is likely to be a rare scenario. Second, the reversal of this conviction should not be
       read as a criticism of the work of the officers. Cumulative identification by police officers
       might be considered in determining probable cause, but its potential impact on a jury means
       that its admission at trial should be measured. People v. Green, 88 Ill. App. 3d 929, 932, 410
       N.E.2d 1003, 1006 (1980) (evidence at hearing on probable cause need not be admissible at
       trial); see also, e.g., People v. Sykes, 2012 IL App (4th) 111110, ¶ 34, 968 N.E.2d 174
       (discussing option of laying foundation outside of presence of jury). Absolutely nothing in
       the record suggests any step in the police investigation was improper. To the contrary, the
       personal conclusions of the police officers were bound to carry such weight that this court
       can have no confidence that the jury reached its verdict through its own interpretation of the
       evidence.
¶ 61        Finally, double jeopardy does not bar retrial. Although the verdict was made unreliable
       by the improper evidence, the reversal does not stem from a finding that the record was
       otherwise insufficient to sustain a conviction. People v. Alfaro, 386 Ill. App. 3d 271, 314, 896
       N.E.2d 1077, 1113 (2008). A review of the record indicates that a rational trier of fact could
       have found the essential elements of the crime absent the error, but this court reaches no
       conclusions binding on retrial as to guilt. People v. Lopez, 229 Ill. 2d 322, 367, 892 N.E.2d
       1047, 1073 (2008).
¶ 62        Defendant asserts plain error on other issues that need not be addressed as this court
       reverses the conviction.
¶ 63        On appeal, the State confesses that convicting defendant of both attempting to procure
       anhydrous ammonia by tampering with equipment (720 ILCS 646/25(a)(2) (West 2010)) and
       tampering with anhydrous ammonia equipment (720 ILCS 646/25(d)(2) (West 2010)) was
       error in that these two charges were based on the same physical act. See People v. King, 66
       Ill. 2d 551, 566, 363 N.E.2d 838, 844 (1977). We agree and are confident such error would
       not reoccur on remand.
¶ 64        For the reasons stated above, defendant’s conviction is reversed and the matter is
       remanded. In all other respects, the petition for rehearing is denied.

¶ 65      Reversed and remanded.




                                                  - 11 -